Citation Nr: 1730793	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-40 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left shoulder condition, to include bursitis, and, to include as secondary to a service-connected right shoulder disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicidal agents.

3.  Entitlement to service connection for a skin condition, to include as secondary to exposure to herbicidal agents.

4.  Entitlement to service connection for a sleep condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1960 to May 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In relevant part, that decision denied reopening the issue of entitlement to service connection for a bilateral shoulder disability; and denied entitlement to service connection for bursitis, hypertension, a skin condition, and a sleep condition.  In July 2014, the Veteran submitted a Notice of Disagreement.  A Statement of the Case was issued in August 2014.  The Veteran filed a Substantive Appeal specifically with respect to the issues of bursitis, hypertension, a skin condition, a sleep condition, and a bilateral shoulder disability.

In October 2015, the RO granted entitlement to service connection for a right shoulder disability, and, as such, the issue is no longer on appeal as the award was a full grant of benefits sought.  The Veteran's representative merged the issues of bursitis and the left shoulder disability in the June 2017 appellate brief, which confirmed the overlapping nature of the claims.  As such, the Board has recharacterized the above issues to reflect the overall left shoulder disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a September 1980 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left shoulder condition.  The Veteran did not file a Notice of Disagreement or submit new evidence within one year of the decision, and it became final.

2.  Evidence received since the September 1980 rating decision is cumulative, and does not address the unestablished nexus element from the September 1980 rating decision.

3.  The Veteran's skin condition was not incurred in or otherwise the result of active duty service, to include as due to exposure to herbicidal agents.

4.  The Veteran has not been diagnosed with a sleep condition that was incurred in or otherwise related to active duty service.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision that denied the application to reopen the claim for entitlement to service connection for a left shoulder condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the September 1980 decision is not new and material, and the criteria for reopening of the claim for entitlement to service connection for a left shoulder condition have therefore not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for a skin condition, to include as secondary to exposure to herbicidal agents, have not been met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a sleep condition have not been met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

The Veteran's representative raised the issue of the competency of the VA examiner for the October 2015 skin examination, arguing that the examiner was not competent as he was not a dermatologist or oncologist.  The Board finds these arguments unpersuasive.  

In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case.  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Viewed correctly, the presumption is not about the person or a job title; it is about the process.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  Even though the law presumes that VA has selected a qualified person, the presumption is rebuttable.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  A claimant challenging the qualifications of a VA-selected examiner must set forth specific reasons why the expert is not qualified to give a competent opinion.  Id.  In the absence of clear evidence to the contrary, VA medical examiners are presumed competent.  Sickels, 643 F.3d at 1366.  Furthermore, physicians clearly have sufficient medical training and expertise to render a competent medical opinion.  See Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  One with sufficient medical education and training is competent to provide diagnoses, statements and opinions for the purposes of adjudication.  See Cox v. Nicolson, 20 Vet. App. 563, 569 (2007).  

As the Veteran's representative has simply asserted that the physician is not competent to render an opinion on the issue because he did not specialize in dermatology or oncology, the Board finds that these allegations are insufficient to support the finding of an inadequate medical opinion.  The examiner was a physician, one with sufficient medical education and training to provide a competent opinion for the purposes of adjudication.  Aside from this, the representative did not allege any specific reasons that sufficiently challenge the examiner's competency.  

As such, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a left shoulder condition was initially denied in September 1980.  The Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the decision.  The September 1980 decision therefore became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon, 20 Vet. App. at 83.

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

The Veteran's claim was denied due to insufficient evidence establishing a nexus between the Veteran's left shoulder condition and his active duty service, which is required to establish service connection.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.

For the following reasons, the Board finds that the evidence received since the September 1980 denials is not new and material because it is cumulative and does not address the unestablished fact at issue.  

The Veteran submitted private medical records for his left shoulder, which included diagnoses and treatments of his left shoulder.  The Veteran's orthopedic center records document a history of left shoulder arthroscopy in August 2008.  These records followed his progress post-surgery, but did not address a connection between his injury and active duty service.  The Veteran also submitted an imaging study report from June 2008 that showed bursitis, but similarly did not establish a nexus between the condition and active duty service.  Another set of private medical records showed an injury in June 2008 to the left shoulder with pain beginning approximately 2-3 weeks prior to the appointment.  In July 2008, the records note that the wife believed the injury to have occurred the previous winter when the Veteran was lifting an anchor on a friend's boat.

In an October 2015 VA examination, the Veteran's right shoulder was assessed.  Due to the history of right shoulder injuries noted in the Veteran's service treatment records, the examiner concluded that it was at least as likely as not that his right shoulder condition was incurred in or otherwise related to active duty service.  As the Veteran's representative notes, the examiner did acknowledge a left shoulder injury.  However, the examiner's statement is far from a nexus regarding the left shoulder.  The examiner's statement that the Veteran's records reflected an injury to the left shoulder while pulling an anchor out of the water relates back to his 2008 injury, and not to one in service.  The evidence of record does not reflect that the Veteran injured his left shoulder in service in such a manner.  In indicating this previous injury, the examiner was not establishing nexus, but instead providing a history and context within the parameters of the analysis of the right shoulder.  

In sum, the evidence offered by the Veteran does not raise a reasonable possibility of substantiating the claim regarding his left shoulder.  The majority of the evidence provided subsequent to the final rating decision has addressed diagnosis and treatment of the Veteran's left shoulder condition.  Evidence regarding its nexus is provided primarily by his wife in her July 2008 statement, which indicated that the injury was sustained long after service while boating.  As such, this new evidence does not raise a reasonable possibility of substantiating the claim, and is therefore not new and material for the purposes of reopening the claim.

III.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Skin Condition

The Veteran contends that he is entitled to service connection for a skin condition.  After a thorough review of the evidence, both lay and medical, of record the Board concludes that service connection is not warranted.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309(e).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran's enlistment examination reported no skin conditions upon entry.  Similarly, his retirement examination reported no skin conditions upon discharge.  In October 1975, service treatment records noted a lesion above the Veteran's right ear.  The remaining evidence of record from the Veteran's service does not suggest a skin condition related to service.

According to the Veteran's private treatment records, around June 2007 he complained of a rough spot on the back of his leg that, subsequent to the examination, fell off.  The physician noted that the Veteran spent a great deal of time in the sun, and recorded multiple brown, evenly pigmented and shaped macules on his torso.  The physician discussed the importance of performing skin self-examinations, and the use of sunscreen and other protective measures from sun exposure.  Similarly, in June 2008, the physician noted the Veteran's significant time spent in the sun.  In August 2009, the physician diagnosed the Veteran with basal cell carcinoma.  Subsequent pathology reports confirmed the diagnosis.  Records since June 2007 note repeated removal of various lesions, to include basal cell carcinoma in August 2009 and thereafter.  However, private medical evidence of record does not indicate a relationship between the Veteran's skin condition and active duty service.  In fact, a private physician appeared to relate the Veteran's lesions to his sun exposure beginning around June 2007.

In an October 2015 VA examination, the examiner confirmed the Veteran's diagnosis of basal cell carcinoma.  After review of the file, including private medical records and service treatment records, the examiner concluded that the Veteran's skin condition was less likely than not incurred in or otherwise related to active duty service.  While the service treatment records documented hemangioma above the right ear, hemangioma has no relation to pre-cancer or cancer of the skin.  No demonstrable medical studies supported a connection between the two conditions.  Further records documented that the Veteran had several actinic keratosis lesions removed in the right cheek region starting in 2008.  Next, basal cell carcinoma was removed from the same region in 2008 and 2013.  The Veteran reported working outside extensively as a postman after discharge from active duty, and noted that he enjoyed being outdoors.  He regularly engaged in activities such as camping and fishing.  The examiner stated that ultraviolet light from sun exposure is ubiquitous outside.  As the Veteran spent a good portion of his 60 or more years outdoors, both at work and recreationally, the examiner concluded that this sun exposure was the more prevalent cause of his skin condition.  The evidence of record failed to demonstrate a connection between the Veteran's in-service hemangioma and his present skin condition.  As such, it was less likely than not that the Veteran's present skin condition was incurred in or otherwise related to active duty service.

The Board acknowledges the Veteran believes his skin condition is related to active duty service, specifically the lesion found over his right ear.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of skin cancer is a complex medical determination, and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's private medical records fail to discuss a relationship between the Veteran's active duty service, and the VA examination report indicates that the lesion he experienced in service is not medically related to his current skin cancer.  Instead, the examiner stressed that the Veteran's continuous sun exposure led to his basal cell carcinoma, which is supported by a private physician's notations regarding sun exposure education.

The Board concedes that the Veteran was exposed to herbicide agents while serving in the Republic of Vietnam.  However, the Veteran's skin cancer is not a presumptive condition pursuant to 38 C.F.R. §3.309.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

Furthermore, the medical evidence of record does not suggest that his skin cancer is related to military service, to include his conceded exposure to herbicide agents, such as Agent Orange.  Although the Board has carefully considered the Veteran's lay contentions of record suggesting that his skin condition is related to active duty service, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin condition must be denied.

B.  Sleep Condition

The Veteran contends that he is entitled to service connection for a sleep condition.  After a thorough review of the medical and lay evidence of record, the Board finds that service connection is not warranted.

The Veteran's enlistment examination was silent as to sleep conditions, as was his retirement examination.  Service treatment records do not reflect diagnoses of sleep conditions while on active duty.

Medical evidence of record similarly does not speak to any sleep conditions suffered by the Veteran.  While he claims that he suffers from one, he does not appear to have been diagnosed with a sleep disorder, nor is there a medical opinion of record to link a sleep disorder to service.

The Board acknowledges the Veteran believes his sleep condition is related to active duty service.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The diagnosis and etiology of a sleep condition is a complex medical determination, and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's private medical records fail to diagnose a sleep condition, as do his service treatment records.  The evidence on point is lay testimony from the Veteran asserting that he has a sleep condition.  Unfortunately, the Veteran is not competent to report such a diagnosis, and he is similarly not competent to link this condition to service.  

Although the Board has carefully considered the Veteran's lay contentions of record suggesting that his sleep condition is related to active duty service, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinions.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a sleep condition must be denied.


ORDER

1.  The application to reopen a claim of entitlement to service connection for a left shoulder condition is denied.

2.  Entitlement to service connection for a skin condition is denied.

3.  Entitlement to service connection for a sleep condition is denied.


REMAND

Remand is necessary to further adjudicate the remaining issue on appeal.  In the Veteran's June 2017 appellate brief, it is contended that exposure to herbicide agents directly caused the Veteran's hypertension.  While hypertension is not a condition for which presumptive service connection may be granted once exposure to herbicide agents is established, the Veteran's representative presented medical evidence establishing a possibility of direct service connection due to herbicide agent exposure in Vietnam.  Specifically, the brief cites to the National Academy of Sciences' update regarding veterans and Agent Orange.  The update concluded that there was limited or suggestive evidence of an association between hypertension and exposure to herbicide agents.  As this provides an indication of a disability connected to service, an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's hypertension.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The examiner should review the entire claims file, with particular attention to any lay statements, as well as medical evidence regarding a correlation between herbicide exposure in Vietnam and hypertension, as referenced in the June 2017 appellate brief.  The examiner should advance an opinion as to the following:

(a).  Is it at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's hypertension had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

The examination report should specifically state that a review of the record was conducted.  

The examiner should provide a complete rationale for all opinions provided.  The examiner should address evidence of record from the National Academy of Sciences regarding the possible correlation between herbicide agents and hypertension.  If an opinion cannot be provided without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for hypertension.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


